First separate and partial final decree unanimously modified by reducing the awards on certain of the damage parcels to the following extent: damage parcels 2 and 3 to $180,000, damage parcels 11 and 12 to $42,000, damage parcel 19 to $60,000. As so modified, the decree is unanimously affirmed, without costs. As to the reductions made, the record does not justify awards in excess of the amounts to which they have been reduced. Settle order on notice. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.